Title: Thomas Jefferson to Dabney Carr, 27 September 1814
From: Jefferson, Thomas
To: Carr, Dabney


          Dear Sir Monticello Sep. 27. 14.
          I thank you for setting me to rights as to my notices. I had trusted that an old experienced magistrate had done given his certificate according to the existing laws, and therefore did not look into them. I now send you one in due form, and have corrected the others. I have set a long day in yours on consultation with judge Holmes. I return you also the paper you inclosed me.
          I think you take the affair at Washington more to heart than it deserves. There is not a capital in Europe which has not been in the hands of
			 Bonaparte except St Petersburg and London. and London itself by the acknolegement of their own historians might have when de Ruyter destroyed their ships at Chatham & sailed triumphantly up the Thames might have been burnt by him, had the examples of Copenhagen and Washington been then set. be assured it disgraces
			 England more than it does us. it will work well in two ways; it puts them into places them in Europe in the attitude of Barbarians, and has roused our citizens who were really sunk in apathy. ever affectionately yours.
          Th:
            Jefferson
        